--------------------------------------------------------------------------------

Exhibit 10.1
interclick, inc.


2011 EQUITY INCENTIVE PLAN


1. Purposes of the Plan. The purposes of this Equity Incentive Plan are to
attract and retain the best available personnel for positions of substantial
responsibility, to provide additional incentive to Service Providers and to
promote the success of the Company’s business.


Awards to Service Providers granted hereunder may be Incentive Stock Options,
Nonqualified Stock Options, Restricted Stock, Restricted Stock Units, Stock
Appreciation Rights, Performance Shares, Performance Units, or Dividend
Equivalents, at the discretion of the Administrator and as reflected in the
terms of the written Award Agreement.


2. Definitions. As used herein, the following definitions shall apply:


(a) “Administrator” shall mean the Board or any of its Committees as shall be
administering the Plan, in accordance with Section 4 of the Plan.


(b) “Applicable Laws” shall mean the legal requirements relating to the
administration of equity incentive plans under Delaware corporate, securities
laws, the Code, and the rules and policies of any exchanges or quotation systems
on which the Common Stock is listed or quoted.


(c) “Award” shall mean, individually or collectively, a grant under the Plan of
Incentive Stock Options, Nonqualified Stock Options, Restricted Stock,
Restricted Stock Units, Stock Appreciation Rights, Performance Shares,
Performance Units, or Dividend Equivalents.


(d) “Award Agreement” shall mean the written or electronic agreement setting
forth the terms and provisions applicable to each Award granted under the Plan.
The Award Agreement is subject to the terms and conditions of the Plan.


(e) “Awarded Stock” shall mean the Common Stock subject to an Award.


(f) “Board” shall mean the Board of Directors of the Company.


(g) “Change in Control” means the occurrence of any of the following events:


(i) A change in the ownership of the Company which occurs on the date that any
one person, or more than one person acting as a group (“Person”), acquires
ownership of the stock of the Company that, together with the stock held by such
Person, constitutes more than fifty percent (50%) of the total fair market value
or total voting power of the stock of the Company; provided, however, that for
purposes of this subsection (i), (A) if any Person is considered to own more
than fifty percent (50%) of the total fair market value or total voting power of
the stock of the Company, the acquisition of additional stock by the same Person
is not considered to cause a change in the ownership of the Company, and (B) an
increase in the percentage of stock owned by any Person as a result of a
transaction in which the Company acquires its stock in exchange for property
will be treated as an acquisition. This subsection (i) applies only when there
is a transfer of stock of the Company (or issuance of stock of the Company) and
stock in the Company remains outstanding after the transaction; or


(ii) A change in the effective control of the Company which occurs (A) on the
date that a Person acquires (or has acquired during the twelve (12) month period
ending on the date of the most recent acquisition by such Person) ownership of
stock of the Company possessing thirty percent (30 %) or more of the total
voting power of the stock of the Company, or (B) on the date that a majority of
members of the Board is replaced during any twelve (12) month period by
Directors whose appointment or election is not endorsed by a majority of the
members of the Board before the date of the appointment or election. For
purposes of this clause, if any Person is considered to be in effective control
of the Company, the acquisition of additional control of the Company by the same
Person will not be considered a Change in Control; or

 
 

--------------------------------------------------------------------------------

 


(iii) A change in the ownership of a substantial portion of the Company’s assets
which occurs on the date that any Person acquires (or has acquired during the
twelve (12) month period ending on the date of the most recent acquisition by
such person or persons) assets from the Company that have a total gross fair
market value equal to or more than forty percent (40%) of the total gross fair
market value of all of the assets of the Company immediately before such
acquisition or acquisitions; provided, however, that for purposes of this
subsection (iii), the following will not constitute a change in the ownership of
a substantial portion of the Company’s assets: (A) a transfer to an entity that
is controlled by the Company’s stockholders immediately after the transfer, or
(B) a transfer of assets by the Company to: (1) a stockholder of the Company
(immediately before the asset transfer) in exchange for or with respect to the
Company’s stock, (2) an entity, fifty percent (50%) or more of the total value
or voting power of which is owned, directly or indirectly, by the Company, (3) a
Person, that owns, directly or indirectly, fifty percent (50%) or more of the
total value or voting power of all the outstanding stock of the Company, or (4)
an entity, at least fifty percent (50%) of the total value or voting power of
which is owned, directly or indirectly, by a Person described in this subsection
(iii)(B)(3). For purposes of this subsection (iii), gross fair market value
means the value of the assets of the Company, or the value of the assets being
disposed of, determined without regard to any liabilities associated with such
assets.


For purposes of this Section 2(g), persons will be considered to be acting as a
group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the Company.


(h) “Code” shall mean the Internal Revenue Code of 1986, as amended.


(i) “Common Stock” shall mean the Common Stock of the Company.


(j) “Committee” shall mean the Committee appointed by the Board of Directors or
a sub-committee appointed by the Board’s designated committee in accordance with
Section 4(a) of the Plan, if one is appointed.


(k) “Company” shall mean interclick, inc.


(l) “Consultant” shall mean any person, including an advisor, engaged by the
Company or a Parent or Subsidiary to render services and who is compensated for
such services; provided, however, that the term “Consultant” shall not include
Outside Directors, unless such Outside Directors are compensated for services to
the Company other than pursuant to their services as a Director.


(m) “Director” shall mean a member of the Board.


(n) “Disability” means total and permanent disability as defined in Section
22(e)(3) of the Code.


(o) “Dividend Equivalent” shall mean a credit, payable in cash, made at the
discretion of the Administrator, to the account of a Participant in an amount
equal to the cash dividends paid on one Share for each Share represented by an
Award held by such Participant. Dividend Equivalents shall be subject to the
same vesting restrictions as the related Shares subject to an Award.


(p) “Employee” shall mean any person, including Officers and Directors, employed
by the Company or any Parent or Subsidiary of the Company. An Employee shall not
cease to be an Employee in the case of (i) any leave of absence approved by the
Company or (ii) transfers between locations of the Company or between the
Company, its Parent, any Subsidiary, or any successor. For purposes of Incentive
Stock Options, no such leave may exceed ninety days, unless reemployment upon
expiration of such leave is guaranteed by statute or contract. If reemployment
upon expiration of a leave of absence approved by the Company is not so
guaranteed, then three (3) months following the 91st day of such leave any
Incentive Stock Option held by the Participant shall cease to be treated as an
Incentive Stock Option and shall be treated for tax purposes as a Nonqualified
Stock Option.

 
 

--------------------------------------------------------------------------------

 


(q) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.


(r) “Exchange Program” means a program under which (i) outstanding Awards are
surrendered or cancelled in exchange for Awards of the same type (which may have
higher or lower exercise prices and different terms), Awards of a different
type, and/or cash, (ii) Participants would have the opportunity to transfer any
outstanding Awards to a financial institution or other person or entity selected
by the Administrator, and/or (iii) the exercise price of an outstanding Award is
reduced. The Administrator will determine the terms and conditions of any
Exchange Program in its sole discretion.


(s) “Fair Market Value” shall mean as of any date, the value of Common Stock
determined as follows:


(i) If the Common Stock is listed on any established stock exchange or a
national market system, including without limitation the Nasdaq Global Market,
the Nasdaq Global Select Market or the Nasdaq Capital Market, its Fair Market
Value shall be the closing sales price for such stock (or the closing bid, if no
sales were reported) as quoted on such exchange or system for the last market
trading day prior to the time of determination, as reported on Nasdaq.com, in
The Wall Street Journal, or such other source as the Administrator deems
reliable or shall be such other value determined in good faith by the
Administrator;


(ii) If the Common Stock is regularly quoted by a recognized securities dealer
but selling prices are not reported, the Fair Market Value of a Share of Common
Stock shall be the mean between the high bid and low asked prices for the Common
Stock on the last market trading day prior to the day of determination, as
reported in The Wall Street Journal or such other source as the Administrator
deems reliable or shall be such other value determined in good faith by the
Administrator; or


(iii) In the absence of an established market for the Common Stock, the Fair
Market Value shall be determined in good faith by the Administrator.


(t) “Fiscal Year” shall mean a fiscal year of the Company.


(u) “Incentive Stock Option” shall mean an Option intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code.


(v) “Nonqualified Stock Option” shall mean an Option not intended to qualify as
an Incentive Stock Option.


(w) “Officer” shall mean a person who is an officer of the Company within the
meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.


(x) “Option” shall mean a stock option granted pursuant to the Plan.


(y) “Optioned Stock” shall mean the Common Stock subject to an Option.


(z) “Outside Director” means a Director who is not an Employee or Consultant.


(aa) “Parent” shall mean a “parent corporation”, whether now or hereafter
existing, as defined in Section 424(e) of the Code.


(bb) “Participant” shall mean an Employee, Consultant or Outside Director who
receives an Award.


(cc) “Performance Goals” means the goal(s) (or combined goal(s)) determined by
the Administrator (in its discretion) to be applicable to a Participant with
respect to an Award using criteria based upon the achievement of Company-wide,
business unit, or individual goals (including, but not limited to, continued
employment) , or any other basis determined by the Administrator in its
discretion.

 
 

--------------------------------------------------------------------------------

 


(dd) “Performance Share” shall mean a performance share Award granted to a
Participant pursuant to Section 13.


(ee) “Performance Unit” means a performance unit Award granted to a Participant
pursuant to Section 14.


(ff) “Plan” shall mean this 2011 Equity Incentive Plan, as amended.


(gg) “Restricted Stock” shall mean a restricted stock Award granted to a
Participant pursuant to Section 11.


(hh) “Restricted Stock Unit” shall mean a bookkeeping entry representing an
amount equal to the Fair Market Value of one Share, granted pursuant to Section
12. Each Restricted Stock Unit represents an unfunded and unsecured obligation
of the Company.


(ii) “Rule 16b-3” shall mean Rule 16b-3 of the Exchange Act or any successor to
Rule 16b-3, as in effect when discretion is being exercised with respect to the
Plan.


(jj) “Section 16(b)” shall mean Section 16(b) of the Exchange Act.


(kk) “Service Provider” means an Employee, Consultant or Outside Director.


(ll) “Share” shall mean a share of the Common Stock, as adjusted in accordance
with Section 19 of the Plan.


(mm) “Stock Appreciation Right” or “SAR” shall mean a stock appreciation right
granted pursuant to Section 8 of the Plan.


(nn) “Subsidiary” shall mean a “subsidiary corporation”, whether now or
hereafter existing, as defined in Section 424(f) of the Code.


3. Stock Subject to the Plan.


(a) Initial Reserve. Subject to the provisions of Section 19 of the Plan, (i)
the maximum aggregate number of Shares that may be issued under the Plan is
1,300,000 Shares, plus (ii)  any Shares subject to stock options, restricted
stock, or similar awards granted under the 2007 Stock Incentive Plan and the
2007 Incentive Stock and Award Plan that expire or otherwise terminate without
having been exercised in full and Shares issued pursuant to awards granted under
the 2007 Stock Incentive Plan and the 2007 Incentive Stock and Award Plan that
are forfeited to or repurchased by the Company, with the maximum number of
Shares to be added to the Plan pursuant to clause (ii)  equal to 400,000 Shares.
The Shares may be authorized, but unissued, or reacquired Common Stock.


(b) Lapsed Awards. If an Award expires or becomes unexercisable without having
been exercised in full, is surrendered pursuant to an Exchange Program, or, with
respect to Restricted Stock, Restricted Stock Units, Performance Units or
Performance Shares, is forfeited to or repurchased by the Company due to failure
to vest, the unpurchased Shares (or for Awards other than Options or Stock
Appreciation Rights the forfeited or repurchased Shares), which were subject
thereto will become available for future grant or sale under the Plan (unless
the Plan has terminated). With respect to Stock Appreciation Rights, only Shares
actually issued (i.e., the net Shares issued) pursuant to a Stock Appreciation
Right will cease to be available under the Plan; all remaining Shares under
Stock Appreciation Rights will remain available for future grant or sale under
the Plan (unless the Plan has terminated). Shares that have actually been issued
under the Plan under any Award will not be returned to the Plan and will not
become available for future distribution under the Plan; provided, however, that
if Shares issued pursuant to Awards of Restricted Stock, Restricted Stock Units,
Performance Shares or Performance Units are repurchased by the Company or are
forfeited to the Company, such Shares will become available for future grant
under the Plan. Shares used, if permitted by the Administrator, to pay the
exercise price of an Award or to satisfy the tax withholding obligations related
to an Award will become available for future grant or sale under the Plan. To
the extent an Award under the Plan is paid out in cash rather than Shares, such
cash payment will not result in reducing the number of Shares available for
issuance under the Plan. Notwithstanding the foregoing and, subject to
adjustment as provided in Section 19, the maximum number of Shares that may be
issued upon the exercise of Incentive Stock Options will equal the aggregate
Share number stated in Section 3(a), plus, to the extent allowable under Section
422 of the Code and the Treasury Regulations promulgated thereunder, any Shares
that become available for issuance under the Plan pursuant to Sections 3(b).

 
 

--------------------------------------------------------------------------------

 


4. Administration of the Plan.


(a) Procedure.


(i) Multiple Administrative Bodies. To the extent permitted by Applicable Laws,
the Plan may be administered by different bodies with respect to Directors,
Officers who are not Directors, and Employees who are neither Directors nor
Officers.


(ii) Section 162(m). To the extent that the Administrator determines it to be
desirable to qualify Awards granted hereunder as “performance-based
compensation” within the meaning of Section 162(m) of the Code, the Plan shall
be administered by a Committee consisting solely of two or more “outside
directors” within the meaning of Section 162(m) of the Code.


(iii) Administration With Respect to Officers Subject to Section 16(b). With
respect to Option grants made to Employees who are also Officers subject to
Section 16(b) of the Exchange Act, the Plan shall be administered by (A) the
Board, if the Board may administer the Plan in compliance with Rule 16b-3, or
(B) a committee designated by the Board to administer the Plan, which committee
shall be constituted to comply with Rule 16b-3. Once appointed, such Committee
shall continue to serve in its designated capacity until otherwise directed by
the Board. From time to time the Board may change the size of the Committee and
appoint additional members, remove members (with or without cause) and
substitute new members, fill vacancies (however caused), and remove all members
of the Committee and thereafter directly administer the Plan, all to the extent
permitted by Rule 16b-3.


(iv) Administration With Respect to Other Persons. With respect to Award grants
made to Employees or Consultants who are not Officers of the Company, the Plan
shall be administered by (A) the Board, (B) a committee designated by the Board,
or (C) a sub-committee designated by the designated committee, which committee
or sub-committee shall be constituted to satisfy Applicable Laws. Once
appointed, such Committee shall serve in its designated capacity until otherwise
directed by the Board. The Board may increase the size of the Committee or
sub-Committee and appoint additional members, remove members (with or without
cause) and substitute new members, fill vacancies (however caused), and remove
all members of the Committee and thereafter directly administer the Plan, all to
the extent permitted by Applicable Laws.


(v) Administration With Respect to Outside Directors. Any Award grants to
Outside Directors shall be made by the Board or a committee thereof. The Board
or a committee thereof shall administer the Plan with respect to Outside
Director Awards.


(b) Powers of the Administrator. Subject to the provisions of the Plan, and in
the case of a Committee, subject to the specific duties delegated by the Board
to such Committee, the Administrator shall have the authority, in its
discretion:


(i) to determine the Fair Market Value in accordance with Section 2(s) of the
Plan;


(ii) to select the Service Providers to whom Awards may be granted hereunder;


(iii) to determine whether and to what extent Awards are granted hereunder;


 
 

--------------------------------------------------------------------------------

 
 
(iv) to determine the number of shares of Common Stock to be covered by each
Award granted hereunder;


(v) to approve forms of agreement for use under the Plan;


(vi) to determine the terms and conditions of any, and to institute any Exchange
Program;


(vii) to determine the terms and conditions, not inconsistent with the terms of
the Plan, of any Award granted hereunder. Such terms and conditions include, but
are not limited to, the exercise price, the time or times when Awards vest or
may be exercised (which may be based on performance criteria), any vesting
acceleration or waiver of forfeiture restrictions (subject to compliance with
applicable laws, including Code Section 409A), and any restriction or limitation
regarding any Award or the shares of Common Stock relating thereto, based in
each case on such factors as the Administrator, in its sole discretion, shall
determine;


(viii) to construe and interpret the terms of the Plan and Awards granted
pursuant to the Plan;


(ix) to prescribe, amend and rescind rules and regulations relating to the Plan;


(x) to modify or amend each Award (subject to Section 6 and Section 22(c) of the
Plan), including the discretionary authority to extend the post-termination
exercisability period of Options or SARs longer than is otherwise provided for
in the Plan (but in no event more than ten years from the grant date);


(xi) to allow, or to prohibit at the Administrator’s sole discretion,
Participants to satisfy withholding tax obligations by electing to have the
Company withhold from the Shares or cash to be issued upon exercise or vesting
of an Award that number of Shares or cash having a Fair Market Value equal to
the amount required to be withheld. The Fair Market Value of any Shares to be
withheld shall be determined on the date that the amount of tax to be withheld
is to be determined. All elections by a Participant to have Shares or cash
withheld for this purpose shall be made in such form and under such conditions
as the Administrator may deem necessary or advisable;


(xii) to authorize any person to execute on behalf of the Company any instrument
required to effect the grant of an Award previously granted by the
Administrator;


(xiii) to determine the terms and restrictions applicable to Awards;


(xiv) to determine whether Awards (other than Options or SARs) will be adjusted
for Dividend Equivalents;


(xv) to determine the treatment of any outstanding Awards; and


(xvi) to make all other determinations deemed necessary or advisable for
administering the Plan.


(c) Delegation. The Board may, by a resolution adopted by the Board, delegate
responsibility for administering the Plan, including with respect to designated
classes of Employees and Consultants, to different committees consisting of one
or more Directors subject to such limitations as the Board deems appropriate.
The Board or a committee comprised solely of directors may delegate, to the
extent permitted by Section 157(c) of the Delaware General Corporation Law and
any other Applicable Laws, to one or more Officers of the Company, its powers
under this Plan (a) to designate the Officers and Employees of the Company and
its Subsidiaries who will receive grants of awards under this Plan, and (b) to
determine the number of shares subject to, and the other terms and conditions
of, such Awards.


(d) Effect of Administrator’s Decision. All decisions, determinations and
interpretations of the Administrator shall be final and binding on all
Participants and any other holders of any Awards granted under the Plan.

 
 

--------------------------------------------------------------------------------

 


5. Eligibility. Awards may be granted only to Service Providers. Incentive Stock
Options may be granted only to Employees. A Service Provider who has been
granted an Award may, if he or she is otherwise eligible, be granted an
additional Award or Awards.


6. Code Section 162(m) Provisions.


(a) Option and SAR Annual Share Limit. No Participant shall be granted, in any
Fiscal Year, Options and Stock Appreciation Rights to purchase more than
1,000,000 Shares; provided, however, that such limit shall be 2,000,000 Shares
in the Participant’s first Fiscal Year of Company service.


(b) Restricted Stock, Performance Share and Restricted Stock Unit Annual Limit.
No Participant shall be granted, in any Fiscal Year, more than 500,000 Shares in
the aggregate of the following: (i) Restricted Stock, (ii) Performance Shares,
or (iii) Restricted Stock Units; provided, however, that such limit shall be
1,000,000 Shares in the Participant’s first Fiscal Year of Company service.


(c) Performance Units Annual Limit. No Participant shall receive Performance
Units, in any Fiscal Year, having an initial value greater than $1,000,000,
provided, however, that such limit shall be $2,000,000 in the Participant’s
first Fiscal Year of Company service.


(d) Section 162(m) Performance Restrictions. For purposes of qualifying grants
of Restricted Stock, Performance Shares, Performance Units or Restricted Stock
Units as “performance-based compensation” under Section 162(m) of the Code, the
Administrator, in its discretion, may set restrictions based upon the
achievement of Performance Goals. The Performance Goals shall be set by the
Administrator on or before the latest date permissible to enable the Restricted
Stock, Performance Shares, Performance Units or Restricted Stock Units to
qualify as “performance-based compensation” under Section 162(m) of the Code. In
granting Restricted Stock, Performance Shares, Performance Units or Restricted
Stock Units which are intended to qualify under Section 162(m) of the Code, the
Administrator shall follow any procedures determined by it from time to time to
be necessary or appropriate to ensure qualification of the Award under Section
162(m) of the Code (e.g., in determining the Performance Goals).


(e) Changes in Capitalization. The numerical limitations in Sections 6(a) and
(b) shall be adjusted proportionately in connection with any change in the
Company’s capitalization as described in Section 19(a).


7. Stock Options.


(a) Type of Option. Each Option shall be designated in the Award Agreement as
either an Incentive Stock Option or a Nonqualified Stock Option. However,
notwithstanding such designations, to the extent that the aggregate Fair Market
Value of Shares subject to a Participant’s incentive stock options granted by
the Company, any Parent or Subsidiary, that become exercisable for the first
time during any calendar year (under all plans of the Company or any Parent or
Subsidiary) exceeds $100,000, such excess Options shall be treated as
Nonqualified Stock Options. For purposes of this Section 7(a), incentive stock
options shall be taken into account in the order in which they were granted, and
the Fair Market Value of the Shares shall be determined as of the time of grant.


(b) Term of Option. The term of each Option shall be stated in the Notice of
Grant; provided, however, that the term shall be ten (10) years from the date of
grant or such shorter term as may be provided in the Notice of Grant. Moreover,
in the case of an Incentive Stock Option granted to a Participant who, at the
time the Incentive Stock Option is granted, owns stock representing more than
ten percent (10%) of the voting power of all classes of stock of the Company or
any Parent or Subsidiary, the term of the Incentive Stock Option shall be five
(5) years from the date of grant or such shorter term as may be provided in the
Notice of Grant.


(c) Exercise Price and Consideration.


(i) The per Share exercise price for the Shares to be issued pursuant to
exercise of an Option shall be such price as is determined by the Administrator,
but shall be subject to the following:

 
 

--------------------------------------------------------------------------------

 


(A) In the case of an Incentive Stock Option granted to an Employee who, at the
time the Incentive Stock Option is granted, owns stock representing more than
ten percent (10%) of the voting power of all classes of stock of the Company or
any Parent or Subsidiary, the per Share exercise price shall be no less than
110% of the Fair Market Value per Share on the date of grant.


(B) In the case of any other Incentive Stock Option and any Nonqualified Stock
Option, the per Share exercise price shall be no less than 100% of the Fair
Market Value per Share on the date of grant.


(d) The consideration to be paid for the Shares to be issued upon exercise of an
Option, including the method of payment, shall be determined by the
Administrator. Such consideration, to the extent permitted by Applicable Laws,
may consist entirely of:


(i) cash;


(ii) check;


(iii) broker-assisted cashless exercise;


(iv) any combination of the foregoing methods of payment; or such other
consideration and method of payment for the issuance of Shares to the extent
permitted by Applicable Laws; or


(v) such other consideration and method of payment for the issuance of Shares to
the extent permitted by Applicable Laws.


8. Stock Appreciation Rights.


(a) Grant of SARs. Subject to the terms and conditions of the Plan, SARs may be
granted to Participants at any time and from time to time as shall be determined
by the Administrator, in its sole discretion. Subject to Section 6(a) hereof,
the Administrator shall have complete discretion to determine the number of SARs
granted to any Participant.


(b) Exercise Price and other Terms. The per share exercise price for the Shares
to be issued pursuant to exercise of an SAR shall be determined by the
Administrator and shall be no less than 100% of the Fair Market Value per share
on the date of grant. Otherwise, subject to Section 6(a) of the Plan, the
Administrator, subject to the provisions of the Plan, shall have complete
discretion to determine the terms and conditions of SARs granted under the Plan;
provided, however, that no SAR may have a term of more than ten (10) years from
the date of grant.


(c) Payment of SAR Amount. Upon exercise of a SAR, a Participant shall be
entitled to receive payment from the Company in an amount determined by
multiplying:


(i) The difference between the Fair Market Value of a Share on the date of
exercise over the exercise price; times


(ii) The number of Shares with respect to which the SAR is exercised.


(d) Payment upon Exercise of SAR. At the discretion of the Administrator, but
only as specified in the Award Agreement, payment for a SAR may be in cash,
Shares or a combination thereof. If the Award Agreement is silent as to the form
of payment, payment of the SAR may only be in Shares.


(e) SAR Agreement. Each SAR grant shall be evidenced by an Award Agreement that
shall specify the exercise price, the term of the SAR, the conditions of
exercise, whether it may be settled in cash, Shares or a combination thereof,
and such other terms and conditions as the Administrator, in its sole
discretion, shall determine.

 
 

--------------------------------------------------------------------------------

 
 
(f) Expiration of SARs. A SAR granted under the Plan shall expire upon the date
determined by the Administrator, in its sole discretion, and set forth in the
Award Agreement.


9. Exercise of Option or SAR.


(a) Procedure for Exercise; Rights as a Shareholder. (i) Any Option or SAR
granted hereunder shall be exercisable at such times and under such conditions
as determined by the Administrator, including performance criteria with respect
to the Company and/or the Participant, and as shall be permissible under the
terms of the Plan.


(ii) An Option or SAR may not be exercised for a fraction of a Share.


(iii) An Option or SAR shall be deemed to be exercised when written notice of
such exercise has been given to the Company in accordance with the terms of the
Option or SAR by the person entitled to exercise the Option or SAR and, with
respect to Options only, full payment for the Shares with respect to which the
Option is exercised has been received by the Company. With respect to Options
only, full payment may, as authorized by the Administrator, consist of any
consideration and method of payment allowable under Section 7(d) of the Plan.
Until the issuance (as evidenced by the appropriate entry on the books of the
Company or of a duly authorized transfer agent of the Company) of the stock
certificate evidencing such Shares, no right to vote or receive dividends or any
other rights as a shareholder shall exist with respect to the Optioned Stock,
notwithstanding the exercise of the Option. No adjustment will be made for a
dividend or other right for which the record date is prior to the date the stock
certificate is issued, except as provided in Section 19 of the Plan.


(b) Termination of Status as a Service Provider. If a Participant ceases to
serve as a Service Provider, other than upon their death or Disability, he or
she may, but only within 90 days (or such other period of time as is determined
by the Administrator and as set forth in the Option or SAR Agreement) after the
date he or she ceases to be a Service Provider, exercise his or her Option or
SAR to the extent that he or she was entitled to exercise it at the date of such
termination. To the extent that he or she was not entitled to exercise the
Option or SAR at the date of such termination, or if he or she does not exercise
such Option or SAR (which he or she was entitled to exercise) within the time
specified herein, the Option or SAR shall terminate.


(c) Disability. If a Participant ceases to be a Service Provider as a result of
the Participant’s Disability, the Participant may exercise his or her Option or
SAR within such period of time as is specified in the Award Agreement to the
extent the Option or SAR is vested on the date of termination (but in no event
later than the earlier of 10 years or the expiration of the term of such Option
or SAR as set forth in the Award Agreement). In the absence of a specified time
in the Award Agreement, the Option or SAR shall remain exercisable for twelve
(12) months following the Participant’s termination. If, on the date of
termination, the Participant is not vested as to his or her entire Option or
SAR, the Shares covered by the unvested portion of the Option or SAR shall
revert to the Plan. If, after termination, the Participant does not exercise his
or her Option or SAR within the time specified herein, the Option or SAR shall
terminate, and the Shares covered by such Option or SAR shall revert to the
Plan.


(d) Death of Participant. If a Participant dies while a Service Provider, the
Option or SAR may be exercised following the Participant’s death within such
period of time as is specified in the Award Agreement (but in no event may the
option be exercised later than the expiration of the term set forth in the Award
Agreement), by the Participant’s designated beneficiary, provided such
beneficiary has been designated prior to Participant’s death in a form
acceptable to the Administrator. If no such beneficiary has been designated by
the Participant, then such Option or SAR may be exercised by the personal
representative of the Participant’s estate or by the person(s) to whom the
Option or SAR is transferred pursuant to the Participant’s will or in accordance
with the laws of descent and distribution. In the absence of a specified time in
the Award Agreement, the Option or SAR shall remain exercisable for twelve (12)
months following Participant’s death. If the Option or SAR is not so exercised
within the time specified herein, the Option or SAR shall terminate, and the
Shares covered by such Option or SAR shall revert to the Plan.

 
 

--------------------------------------------------------------------------------

 


10. RESERVED.


11. Restricted Stock.


(a) Grant of Restricted Stock. Subject to the terms and conditions of the Plan,
Restricted Stock may be granted to Participants at any time as shall be
determined by the Administrator, in its sole discretion. Subject to Section 6(b)
hereof, the Administrator shall have complete discretion to determine (i) the
number of Shares subject to a Restricted Stock award granted to any Participant,
and (ii) the conditions that must be satisfied, which typically will be based
principally or solely on continued provision of services but may include a
performance-based component, upon which is conditioned the grant, vesting or
issuance of Restricted Stock.


(b) Other Terms. The Administrator, subject to the provisions of the Plan, shall
have complete discretion to determine the terms and conditions of Restricted
Stock granted under the Plan; provided that Restricted Stock may only be issued
in the form of Shares. Restricted Stock grants shall be subject to the terms,
conditions, and restrictions determined by the Administrator at the time the
stock or the restricted stock unit is awarded. Any certificates representing the
Shares of stock awarded shall bear such legends as shall be determined by the
Administrator.


(c) Restricted Stock Award Agreement. Each Restricted Stock grant shall be
evidenced by an agreement that shall specify the purchase price (if any) and
such other terms and conditions as the Administrator, in its sole discretion,
shall determine; provided; however, that if the Restricted Stock grant has a
purchase price, such purchase price must be paid no more than ten (10) years
following the date of grant.


12. Restricted Stock Units.


(a) Grant. Restricted Stock Units may be granted at any time and from time to
time as determined by the Administrator. After the Administrator determines that
it will grant Restricted Stock Units under the Plan, it shall advise the
Participant in writing or electronically of the terms, conditions, and
restrictions related to the grant, including the number of Restricted Stock
Units and the form of payout, which, subject to Section 6(b) hereof, may be left
to the discretion of the Administrator. Until the Shares underlying the
Restricted Stock Units are issued, no right to vote or receive dividends or any
other rights as a stockholder shall exist with respect to the Restricted Stock
Units.


(b) Vesting Criteria and Other Terms. The Administrator shall set vesting
criteria in its discretion, which, depending on the extent to which the criteria
are met, will determine the number of Restricted Stock Units that will be paid
out to the Participant. The Administrator may set vesting criteria based upon
the achievement of Company-wide, business unit, or individual goals (including,
but not limited to, continued employment), or any other basis determined by the
Administrator in its discretion.


(c) Earning Restricted Stock Units. Upon meeting the applicable vesting
criteria, the Participant shall be entitled to receive a payout as specified in
the Restricted Stock Unit Award Agreement. Notwithstanding the foregoing, at any
time after the grant of Restricted Stock Units, the Administrator, in its sole
discretion, may reduce or waive any vesting criteria that must be met to receive
a payout.


(d) Form and Timing of Payment. Payment of earned Restricted Stock Units shall
be made as soon as practicable after the date(s) set forth in the Restricted
Stock Unit Award Agreement. The Administrator, in its sole discretion, but only
as specified in the Award Agreement, may pay earned Restricted Stock Units in
cash, Shares, or a combination thereof. If the Award Agreement is silent as to
the form of payment, payment of the Restricted Stock Units may only be in
Shares.


(e) Cancellation. On the date set forth in the Restricted Stock Unit Award
Agreement, all unearned Restricted Stock Units shall be forfeited to the
Company.

 
 

--------------------------------------------------------------------------------

 


13. Performance Shares.


(a) Grant of Performance Shares. Subject to the terms and conditions of the
Plan, Performance Shares may be granted to Participants at any time as shall be
determined by the Administrator, in its sole discretion. Subject to Section 6(b)
hereof, the Administrator shall have complete discretion to determine (i) the
number of Shares subject to a Performance Share award granted to any
Participant, and (ii) the conditions that must be satisfied, which typically
will be based principally or solely on achievement of performance milestones but
may include a service-based component, upon which is conditioned the grant or
vesting of Performance Shares. Performance Shares shall be granted in the form
of units to acquire Shares. Each such unit shall be the equivalent of one Share
for purposes of determining the number of Shares subject to an Award. Until the
Shares are issued, no right to vote or receive dividends or any other rights as
a stockholder shall exist with respect to the units to acquire Shares.


(b) Other Terms. The Administrator, subject to the provisions of the Plan, shall
have complete discretion to determine the terms and conditions of Performance
Shares granted under the Plan. Performance Share grants shall be subject to the
terms, conditions, and restrictions determined by the Administrator at the time
the stock is awarded, which may include such performance-based milestones as are
determined appropriate by the Administrator. The Administrator may require the
recipient to sign a Performance Shares Award Agreement as a condition of the
award. Any certificates representing the Shares of stock awarded shall bear such
legends as shall be determined by the Administrator.


(c) Performance Share Award Agreement. Each Performance Share grant shall be
evidenced by an Award Agreement that shall specify such other terms and
conditions as the Administrator, in its sole discretion, shall determine.


14. Performance Units.


(a) Grant of Performance Units. Performance Units are similar to Performance
Shares, except that they shall be settled in cash equivalent to the Fair Market
Value of the underlying Shares, determined as of the vesting date. Subject to
the terms and conditions of the Plan, Performance Units may be granted to
Participants at any time and from time to time as shall be determined by the
Administrator, in its sole discretion. The Administrator shall have complete
discretion to determine the conditions that must be satisfied, which typically
will be based principally or solely on achievement of performance milestones but
may include a service-based component, upon which is conditioned the grant or
vesting of Performance Units. Performance Units shall be granted in the form of
units to acquire Shares. Each such unit shall be the cash equivalent of one
Share of Common Stock. No right to vote or receive dividends or any other rights
as a stockholder shall exist with respect to Performance Units or the cash
payable thereunder.


(b) Number of Performance Units. Subject to Section 6(c) hereof, the
Administrator will have complete discretion in determining the number of
Performance Units granted to any Participant.


(c) Other Terms. The Administrator, subject to the provisions of the Plan, shall
have complete discretion to determine the terms and conditions of Performance
Units granted under the Plan. Performance Unit grants shall be subject to the
terms, conditions, and restrictions determined by the Administrator at the time
the grant is awarded, which may include such performance-based milestones as are
determined appropriate by the Administrator. The Administrator may require the
recipient to sign a Performance Unit agreement as a condition of the award. Any
certificates representing the units awarded shall bear such legends as shall be
determined by the Administrator.


(d) Performance Unit Award Agreement. Each Performance Unit grant shall be
evidenced by an agreement that shall specify such terms and conditions as the
Administrator, in its sole discretion, shall determine.


15. RESERVED.

 
 

--------------------------------------------------------------------------------

 


16. Leaves of Absence. Unless the Administrator provides otherwise or as
otherwise required by Applicable Laws, vesting of Awards granted hereunder shall
cease commencing on the first day of any unpaid leave of absence and shall only
recommence upon return to active service.


17. Part-Time Service. Unless otherwise required by Applicable Laws, if as a
condition to being permitted to work on a less than full-time basis, the
Administrator may determine in its discretion the degree to which, if at all,
that any service-based vesting of Awards granted hereunder may be extended on a
proportionate basis in connection with such transition to a less than a
full-time basis, vesting shall be adjusted in accordance with such agreement.
Such vesting shall be proportionately re-adjusted prospectively in the event
that the Employee subsequently becomes regularly scheduled to work additional
hours of service.


18. Non-Transferability of Awards. Except as determined otherwise by the
Administrator in its sole discretion (but never a transfer in exchange for
value), Awards may not be sold, pledged, assigned, hypothecated, transferred, or
disposed of in any manner other than by will or by the laws of descent or
distribution and may be exercised, during the lifetime of the Participant, only
by the Participant, without the prior written consent of the Administrator. If
the Administrator makes an Award transferable, such Award shall contain such
additional terms and conditions as the Administrator deems appropriate.


19. Adjustments Upon Changes in Capitalization, Dissolution, Merger or Change in
Control.


(a) Changes in Capitalization. Subject to any required action by the
shareholders of the Company, the number of shares of Common Stock covered by
each outstanding Award, and the number of shares of Common Stock which have been
authorized for issuance under the Plan but as to which no Awards have yet been
granted or which have been returned to the Plan upon cancellation or expiration
of an Award, as well as the price per share of Common Stock covered by each such
outstanding Award and the annual share limitations under Sections 6(a) and (b)
hereof, shall be proportionately adjusted for any increase or decrease in the
number of issued shares of Common Stock resulting from a stock split, reverse
stock split, stock dividend, combination or reclassification of the Common
Stock, or any other increase or decrease in the number of issued shares of
Common Stock effected without receipt of consideration by the Company; provided,
however, that conversion of any convertible securities of the Company shall not
be deemed to have been “effected without receipt of consideration.” Such
adjustment shall be made by the Board, whose determination in that respect shall
be final, binding and conclusive. Except as expressly provided herein, no
issuance by the Company of shares of stock of any class, or securities
convertible into shares of stock of any class, shall affect, and no adjustment
by reason thereof shall be made with respect to, the number or price of shares
of Common Stock subject to an Award.


(b) Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, the Administrator shall notify each Participant as
soon as practicable prior to the effective date of such proposed transaction.
The Administrator in its discretion may provide for a Participant to have the
right to exercise his or her Option or SAR until ten (10) days prior to such
transaction as to all of the Awarded Stock covered thereby, including Shares as
to which the Award would not otherwise be exercisable. In addition, the
Administrator may provide that any Company repurchase option or forfeiture
rights applicable to any Award shall lapse 100%, and that any Award vesting
shall accelerate 100%, provided the proposed dissolution or liquidation takes
place at the time and in the manner contemplated. To the extent it has not been
previously exercised (with respect to Options and SARs) or vested (with respect
to other Awards), an Award will terminate immediately prior to the consummation
of such proposed action.


(c) Merger or Change in Control. (i) In the event of a merger or Change in
Control, (x) each outstanding Award will be treated as the Administrator
determines, including, without limitation, that each Award be assumed or an
equivalent option or right substituted by the successor corporation or a Parent
or Subsidiary of the successor corporation, provided, however, that if an
Officer has entered into an employment agreement that is in effect at the time
of the consummation of a merger or Change in Control, and the terms as set forth
in such employment agreement regarding the treatment of Awards in the event of a
merger or Change of Control are more favorable to the Officer than as determined
by the Administrator, then such terms set forth in such employment agreement
shall govern, (y) the Administrator will not be required to treat all Awards
similarly in the transaction, and (z) the Plan shall terminate upon the
consummation of the merger or Change in Control.

 
 

--------------------------------------------------------------------------------

 


(ii) In the event that the successor corporation does not assume or substitute
for the Award, (x) the Board of Directors will fully vest in and have the right
to exercise all of his or her outstanding Options and Stock Appreciation Rights,
including Shares as to which such Awards would not otherwise be vested or
exercisable, all restrictions on Restricted Stock and Restricted Stock Units
will lapse, and, with respect to Awards with performance-based vesting, all
performance goals or other vesting criteria will be deemed achieved at one
hundred percent (100%) of target levels and all other terms and conditions met,
and (y) if the Administrator so provides, in its sole discretion, Employees will
fully vest in and have the right to exercise all of his or her outstanding
Options and Stock Appreciation Rights, including Shares as to which such Awards
would not otherwise be vested or exercisable, all restrictions on Restricted
Stock and Restricted Stock Units will lapse, and, with respect to Awards with
performance-based vesting, all performance goals or other vesting criteria will
be deemed achieved at one hundred percent (100%) of target levels and all other
terms and conditions met. In addition, if an Option or Stock Appreciation Right
is not assumed or substituted in the event of a Change in Control, the
Administrator will notify the Participant in writing or electronically that the
Option or Stock Appreciation Right will be exercisable for a period of time
determined by the Administrator in its sole discretion, and the Option or Stock
Appreciation Right will terminate upon the expiration of such period.


(iii) For the purposes of this subsection (c), an Award will be considered
assumed if, following the Change in Control, the Award confers the right to
purchase or receive, for each Share subject to the Award immediately prior to
the Change in Control, the consideration (whether stock, cash, or other
securities or property) received in the Change in Control by holders of Common
Stock for each Share held on the effective date of the transaction (and if
holders were offered a choice of consideration, the type of consideration chosen
by the holders of a majority of the outstanding Shares); provided, however, that
if such consideration received in the Change in Control is not solely common
stock of the successor corporation or its Parent, the Administrator may, with
the consent of the successor corporation, provide for the consideration to be
received upon the exercise of an Option or Stock Appreciation Right or upon the
payout of a Restricted Stock Unit, Performance Unit or Performance Share, for
each Share subject to such Award, to be solely common stock of the successor
corporation or its Parent equal in fair market value to the per share
consideration received by holders of Common Stock in the Change in Control.


(iv) Notwithstanding anything in this Section 19(c) to the contrary, an Award
that vests, is earned or paid-out upon the satisfaction of one or more
performance goals will not be considered assumed if the Company or its successor
modifies any of such performance goals without the Participant’s consent;
provided, however, a modification to such performance goals only to reflect the
successor corporation’s post-Change in Control corporate structure will not be
deemed to invalidate an otherwise valid Award assumption.


(d) Outside Director Awards. With respect to Awards granted to an Outside
Director that are assumed or substituted for in a Change in Control or merger,
if on the date of or following such assumption or substitution the Participant’s
status as a Director or a director of the successor corporation, as applicable,
is terminated other than upon a voluntary resignation by the Participant (unless
such voluntary resignation is at the request of the acquirer), then the Outside
Director will immediately vest 100% in all such Awards.


20. Time of Granting Awards. The date of grant of an Award shall, for all
purposes, be the date on which the Administrator makes the determination
granting such Award or such later date as is specified by the Administrator.
Notice of the determination shall be given to each Employee or Consultant to
whom an Award is so granted within a reasonable time after the date of such
grant.


21. Term of Plan. The Plan shall continue in effect until ten years from the
date of its initial adoption by the Board, or such other date of effectiveness
as determined by the Board.


22. Amendment and Termination of the Plan.


(a) Amendment and Termination. The Board may at any time amend, alter, suspend
or terminate the Plan.

 
 

--------------------------------------------------------------------------------

 


(b) Shareholder Approval. The Company shall obtain shareholder approval of any
Plan amendment to the extent necessary and desirable to comply with Rule 16b-3
or with Section 422 of the Code (or any successor rule or statute or other
applicable law, rule or regulation, including the requirements of any exchange
or quotation system on which the Common Stock is listed or quoted). Such
shareholder approval, if required, shall be obtained in such a manner and to
such a degree as is required by the applicable law, rule or regulation.


(c) Effect of Amendment or Termination. No amendment, alteration, suspension or
termination of the Plan shall impair the rights of any Participant, unless
mutually agreed otherwise between the Participant and the Administrator, which
agreement must be in writing and signed by the Participant and the Company.


23. Conditions Upon Issuance of Shares. (i) Shares shall not be issued pursuant
to the exercise of an Option unless the exercise of such Option and the issuance
and delivery of such Shares pursuant thereto shall comply with all relevant
provisions of law, including, without limitation, the Securities Act, the
Exchange Act, the rules and regulations promulgated thereunder, state securities
laws, and the requirements of any stock exchange upon which the Shares may then
be listed, and shall be further subject to the approval of counsel for the
Company with respect to such compliance.


(ii) As a condition to the exercise or payout, as applicable, of an Award, the
Company may require the person exercising such Option or SAR, or in the case of
another Award (other than a Dividend Equivalent or Performance Unit), the person
receiving the Shares upon vesting, to render to the Company a written statement
containing such representations and warranties as, in the opinion of counsel for
the Company, may be required to ensure compliance with any of the aforementioned
relevant provisions of law, including a representation that the Shares are being
purchased only for investment and without any present intention to sell or
distribute such Shares, if, in the opinion of counsel for the Company, such a
representation is required.


24. Reservation of Shares. The Company, during the term of this Plan, will at
all times reserve and keep available such number of Shares as shall be
sufficient to satisfy the requirements of the Plan. Inability of the Company to
obtain authority from any regulatory body having jurisdiction, which authority
is deemed by the Company’s counsel to be necessary to the lawful issuance and
sale of any Shares hereunder, shall relieve the Company of any liability
in respect of the failure to issue or sell such Shares as to which such
requisite authority shall not have been obtained.


25. Section 409A Compliance. Awards granted hereunder are intended to comply
with the requirements of Section 409A of the Code to the extent Section 409A of
the Code applies to such Awards, and any ambiguities in this Plan or Awards
granted hereunder will be interpreted to so comply. The terms of the Plan and
any Award granted under the Plan shall be interpreted, operated and administered
in a manner consistent with the foregoing intention to the extent the
Administrator deems necessary or advisable in its sole discretion.
Notwithstanding any other provision in the Plan, the Administrator, to the
extent it unilaterally deems necessary or advisable in its sole discretion,
reserves the right, but shall not be required, to amend or modify the Plan and
any Award granted under the Plan so that the Award qualifies for exemption from
or complies with Section 409A of the Code; provided, however, that the Company
makes no representation that the Awards granted under the Plan shall be exempt
from or comply with Section 409A of the Code and makes no undertaking to
preclude Section 409A of the Code from applying to Awards granted under the
Plan.


26. Dodd-Frank Clawback. In the event that the Company is required to restate
its audited financial statements due to material noncompliance with any
financial reporting requirement under the securities laws, each current or
former executive officer Participant shall be required to immediately repay the
Company any compensation they received pursuant to Awards hereunder during the
three-year period preceding the date upon which the Company is required to
prepare the restatement that is in excess of what would have been paid to the
executive officer Participant under the restated financial statement, in
accordance with Section 10D of the Exchange Act and any rules promulgated
thereunder. Any amount required to be repaid hereunder shall be determined by
the Board or its Committee in its sole discretion, unless otherwise required by
Applicable Laws, and shall be binding on all current and former executive
officer Participants.

 
 

--------------------------------------------------------------------------------

 


interclick, inc.


2011 EQUITY INCENTIVE PLAN


STOCK OPTION AGREEMENT


Unless otherwise defined herein, the terms defined in the interclick, inc. 2011
Equity Incentive Plan (the “Plan”) shall have the same defined meanings in this
Stock Option Agreement (the “Option Agreement”).
 
I.
NOTICE OF GRANT



[Optionee’s Name and Address]


You have been granted an option to purchase Common Stock of the Company, subject
to the terms and conditions of the Plan and this Option Agreement, as follows:
 
Grant Number
           
Grant Date
                   
Exercise Price per Share
$
           
Total Number of Shares Granted
           
Total Exercise Price
$
           
Type of Option:
Nonqualified Stock Option
         
Term/Expiration Date:
10 Years From the Grant Date
 



Vesting Terms:


Subject to accelerated vesting as set forth in duly authorized written
agreements by and between Optionee and the Company, this Option may be
exercised, in whole or in part, in accordance with the following schedule:


Vesting Commencement Date:


Vesting Interval:
 
II.
AGREEMENT

 
 
1.
Grant of Option.



The Company hereby grants to the Optionee (the “Optionee”) named in the Notice
of Grant section of this Agreement (the “Notice of Grant”), an option (the
“Option”) to purchase the number of Shares set forth in the Notice of Grant, at
the exercise price per share set forth in the Notice of Grant (the “Exercise
Price”), subject to the terms and conditions of the Plan (which is incorporated
herein by reference) and this Option Agreement. In the event of a conflict
between the terms and conditions of the Plan and the terms and conditions of
this Option Agreement, the terms and conditions of the Plan shall prevail.

 
 

--------------------------------------------------------------------------------

 


 
2.
Exercise of Option.



(a) Right to Exercise. This Option is exercisable during its term in accordance
with the Vesting Terms set out in the Notice of Grant and the applicable
provisions of the Plan and this Option Agreement, subject to Optionee’s
remaining a Service Provider on each vesting date.


(b) Post-Termination Exercise Period. If Optionee ceases to be a Service
Provider, then this Option may be exercised, but only to the extent vested on
the date of such cessation as a Service Provider, until the earlier of (i)
ninety days after the date upon which Optionee ceases to be a Service Provider,
or (ii) the original ten-year Option term.
 
(c) Method of Exercise. This option may be exercised with respect to all or any
part of any vested Shares by giving the Company or any stock option plan
administrator designated by the Company written or electronic notice of such
exercise, in the form designated by the Company or the Company’s designated
third-party stock option plan administrator, specifying the number of shares as
to which this option is exercised and accompanied by payment of the aggregate
Exercise Price as to all exercised shares.


This Option shall be deemed to be exercised upon receipt by the Company or any
third-party stock option plan administrator designated by the Company of such
fully executed exercise notice accompanied by such aggregate Exercise Price.


No Shares shall be issued pursuant to the exercise of this Option unless such
issuance and exercise complies with applicable laws. Assuming such compliance,
for income tax purposes the exercised shares shall be considered transferred to
the Optionee on the date the Option is exercised with respect to such exercised
shares.


(d) Payment of Exercise Price. Payment of the aggregate exercise price shall be
by any of the following, or a combination thereof, at the election of the
Optionee:


(i) cash; or


(ii) check; or


(iii) delivery of a properly executed exercise notice together with such other
documentation as the Administrator and a broker, if applicable, shall require to
effect an exercise of the Option and delivery to the Company of the sale
proceeds required to pay the exercise price.
 
 
3.
Non-Transferability of Option.



This Option may not be transferred in any manner otherwise than by will or by
the laws of descent or distribution and may be exercised during the lifetime of
Optionee only by the Optionee. The terms of the Plan and this Option Agreement
shall be binding upon the executors, administrators, heirs, successors and
assigns of the Optionee.
 
 
4.
Term of Option.



This Option may be exercised only within the term set out in the Notice of
Grant, and may be exercised during such term only in accordance with the Plan
and the terms of this Option Agreement.
 
 
5.
Tax Consequences.



Some of the federal tax consequences relating to this Option, as of the date of
this Option, are set forth below. THIS SUMMARY IS NECESSARILY INCOMPLETE, AND
THE TAX LAWS AND REGULATIONS ARE SUBJECT TO CHANGE. THE OPTIONEE SHOULD CONSULT
A TAX ADVISER BEFORE EXERCISING THIS OPTION OR DISPOSING OF THE SHARES.

 
 

--------------------------------------------------------------------------------

 


(a) Exercising the Option. The Optionee may incur regular federal income tax
liability upon exercise of a Nonqualified Stock Option. The Optionee will be
treated as having received compensation income (taxable at ordinary income tax
rates) equal to the excess, if any, of the fair market value of the exercised
shares on the date of exercise over their aggregate Exercise Price. If the
Optionee is an Employee or a former Employee, the Company will be required to
withhold from his or her compensation or collect from Optionee and pay to the
applicable taxing authorities an amount in cash equal to a percentage of this
compensation income at the time of exercise, and may refuse to honor the
exercise and refuse to deliver Shares if such withholding amounts are not
delivered at the time of exercise.


(b) Disposition of Shares. If the Optionee holds NSO Shares for at least one
year, any gain realized on disposition of the Shares will be treated as
long-term capital gain for federal income tax purposes.
 
 
6.
Entire Agreement; Governing Law.



The Plan is incorporated herein by reference. The Plan and this Option Agreement
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and Optionee with respect to the subject matter
hereof, and may not be modified adversely to the Optionee’s interest except by
means of a writing signed by the Company and Optionee. This agreement is
governed by the laws of the state Delaware.


By your signature and the signature of the Company’s representative below, you
and the Company agree that this Option is granted under and governed by the
terms and conditions of the Plan and this Option Agreement. Optionee has
reviewed the Plan and this Option Agreement in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Agreement
and fully understands all provisions of the Plan and this Option Agreement.
Optionee hereby agrees to accept as binding, conclusive and final all decisions
or interpretations of the


Administrator upon any questions relating to the Plan and Option Agreement.
Optionee further agrees to notify the Company upon any change in the residence
address indicated below.


OPTIONEE:
 
INTERCLICK, INC.
           
Signature
 
By
           
Print Name
 
Title
           
Residence Address
   


 
 

--------------------------------------------------------------------------------

 


interclick, inc.


2011 EQUITY INCENTIVE PLAN


RESTRICTED STOCK UNIT AWARD AGREEMENT


Unless otherwise defined herein, the terms defined in the interclick, inc. 2011
Equity Incentive Plan (the “Plan”) shall have the same defined meanings in this
Restricted Stock Unit Award Agreement (the “Agreement”).
 
I.
NOTICE OF GRANT OF RESTRICTED STOCK UNIT



Name: __________________________________


You have been granted an Award of Restricted Stock Units (“RSUs”), subject to
the terms and conditions of the Plan and this Agreement, as follows:


Date of Grant:________________


Total Number of RSUs Granted: ________________________


Vesting Start:____________


Vesting Frequency:___________
 
II.
AGREEMENT



1. Grant of Restricted Stock Unit. The Company hereby grants to the Participant
named in the Notice of the Grant of Restricted Stock Units attached as Part I of
this Agreement (“Notice of Grant”) an award of RSUs, as set forth in the Notice
of Grant and subject to the terms and conditions in this Agreement and the Plan.


2. Company’s Obligation. Each RSU represents the right to receive a Share on the
vesting date. Unless and until the RSUs vest, the Participant will have no right
to receive Shares under such RSUs. Prior to actual distribution of Shares
pursuant to any vested RSUs, such RSUs will represent an unsecured obligation of
the Company, payable (if at all) only from the general assets of the Company.


3. Vesting. The RSUs awarded by this Agreement will vest in the Participant
according to the vesting terms specified in the Notice of Grant.


4. Forfeiture upon Termination as Employee, Director or Consultant.
Notwithstanding any contrary provision of this Agreement or the Notice of Grant,
if the Participant terminates as a Service Provider for any or no reason prior
to vesting, the unvested RSUs awarded by this Agreement will thereupon be
forfeited at no cost to the Company.


5. Payment upon Vesting. Any RSUs that vest in accordance with paragraph 3 will
be paid to the Participant (or in the event of the Participant’s death, to his
or her estate) in Shares.


6. Payments after Death. Any distribution or delivery to be made to the
Participant under this Agreement will, if the Participant is then deceased, be
made to the administrator or executor of the Participant’s estate. Any such
administrator or executor must furnish the Company with (a) written notice of
his or her status as transferee, and (b) evidence satisfactory to the Company to
establish the validity of the transfer and compliance with any laws or
regulations pertaining to said transfer.

 
 

--------------------------------------------------------------------------------

 


7. Rights as Stockholder. Neither the Participant nor any person claiming under
or through the Participant will have any of the rights or privileges of a
stockholder of the Company in respect of any Shares deliverable hereunder unless
and until certificates representing such Shares will have been issued, recorded
on the records of the Company or its transfer agents or registrars, and
delivered to the Participant or Participant’s broker.


8. Grant is Not Transferable. Except to the limited extent provided in paragraph
6, this grant and the rights and privileges conferred hereby will not be
transferred, assigned, pledged or hypothecated in any way (whether by operation
of law or otherwise) and will not be subject to sale under execution, attachment
or similar process. Upon any attempt to transfer, assign, pledge, hypothecate or
otherwise dispose of this grant, or any right or privilege conferred hereby, or
upon any attempted sale under any execution, attachment or similar process, this
grant and the rights and privileges conferred hereby immediately will become
null and void.


9. Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.


10. Additional Conditions to Issuance of Stock. If at any time the Company will
determine, in its discretion, that the listing, registration or qualification of
the Shares upon any securities exchange or under any state or federal law, or
the consent or approval of any governmental regulatory authority is necessary or
desirable as a condition to the issuance of Shares to the Participant (or his or
her estate), such issuance will not occur unless and until such listing,
registration, qualification, consent or approval will have been effected or
obtained free of any conditions not acceptable to the Company. The Company will
make all reasonable efforts to meet the requirements of any such state or
federal law or securities exchange and to obtain any such consent or approval of
any such governmental authority.


11. Plan Governs. This Agreement and the Notice of Grant are subject to all
terms and provisions of the Plan. In the event of a conflict between one or more
provisions of this Agreement or the Notice of Grant and one or more provisions
of the Plan, the provisions of the Plan will govern.


By your signature and the signature of the Company’s representative below, you
and the Company agree that this Award is granted under and governed by the terms
and conditions of the Plan and this Agreement. Participant has reviewed the Plan
and this Agreement in their entirety, has had an opportunity to obtain the
advice of counsel prior to executing this Agreement and fully understands all
provisions of the Plan and this Agreement. Participant hereby agrees to accept
as binding, conclusive and final all decisions or interpretations of the
Administrator upon any questions relating to the Plan and this Agreement.
Participant further agrees to notify the Company upon any change in the
residence address indicated below.


 
PARTICIPANT:
 
INTERCLICK, INC.
             
By:
 
Signature
                 
Title:
 
Print Name
             
Date:
   
Date:
                         
Residence Address
                     


 
 

--------------------------------------------------------------------------------

 


interclick, inc.


2011 EQUITY INCENTIVE PLAN


RESTRICTED STOCK AGREEMENT


Unless otherwise defined herein, the terms defined in the interclick, inc. 2011
Equity Incentive Plan (the “Plan”) shall have the same defined meanings in this
Restricted Stock Agreement (the “Agreement”).


I.
NOTICE OF GRANT OF RESTRICTED STOCK



Name: __________________________________


You have been granted an Award of shares of Restricted Stock of interclick, inc.
(the “Shares”), subject to the terms and conditions of the Plan and this
Agreement, as follows:


Date of Grant:________________


Total Number of Shares Granted: ________________________


Vesting Start:____________


Vesting Frequency:___________


II.
AGREEMENT



1. Grant of the Shares . The Company hereby grants to the Participant named in
the Notice of the Grant of the Shares attached as Part I of this Agreement
(“Notice of Grant”) an award of the Shares, as set forth in the Notice of Grant
and subject to the terms and conditions in this Agreement and the Plan.


2. Company’s Obligation. Each Share represents the right to receive a Share on
the vesting date. Unless and until the Shares vest, the Participant will have no
right to receive Shares. Prior to actual distribution of Shares pursuant to any
vested Shares, such Shares will represent an unsecured obligation of the
Company, payable (if at all) only from the general assets of the Company.


3. Vesting. The Shares awarded by this Agreement will vest in the Participant
according to the vesting terms specified in the Notice of Grant.


4. Forfeiture upon Termination as Employee, Director or Consultant.
Notwithstanding any contrary provision of this Agreement or the Notice of Grant,
if the Participant terminates as a Service Provider for any or no reason prior
to vesting, the unvested Shares awarded by this Agreement will thereupon be
forfeited at no cost to the Company.


5. Payment upon Vesting. Any Shares that vest in accordance with paragraph 3
will be paid to the Participant (or in the event of the Participant’s death, to
his or her estate) in Shares, provided that to the extent determined appropriate
by the Company, the minimum statutorily required federal, state and local
withholding taxes with respect to such Shares will be paid by reducing the
number of vested Shares actually paid to the Participant.

 
 

--------------------------------------------------------------------------------

 


6. Payments after Death. Any distribution or delivery to be made to the
Participant under this Agreement will, if the Participant is then deceased, be
made to the administrator or executor of the Participant’s estate. Any such
administrator or executor must furnish the Company with (a) written notice of
his or her status as transferee, and (b) evidence satisfactory to the Company to
establish the validity of the transfer and compliance with any laws or
regulations pertaining to said transfer.


7. Rights as Stockholder. Neither the Participant nor any person claiming under
or through the Participant will have any of the rights or privileges of a
stockholder of the Company in respect of any Shares deliverable hereunder unless
and until certificates representing such Shares will have been issued, recorded
on the records of the Company or its transfer agents or registrars, and
delivered to the Participant or Participant’s broker.


8. Grant is Not Transferable. Except to the limited extent provided in paragraph
6, this grant and the rights and privileges conferred hereby will not be
transferred, assigned, pledged or hypothecated in any way (whether by operation
of law or otherwise) and will not be subject to sale under execution, attachment
or similar process. Upon any attempt to transfer, assign, pledge, hypothecate or
otherwise dispose of this grant, or any right or privilege conferred hereby, or
upon any attempted sale under any execution, attachment or similar process, this
grant and the rights and privileges conferred hereby immediately will become
null and void.


9. Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.


10. Additional Conditions to Issuance of Stock. If at any time the Company will
determine, in its discretion, that the listing, registration or qualification of
the Shares upon any securities exchange or under any state or federal law, or
the consent or approval of any governmental regulatory authority is necessary or
desirable as a condition to the issuance of Shares to the Participant (or his or
her estate), such issuance will not occur unless and until such listing,
registration, qualification, consent or approval will have been effected or
obtained free of any conditions not acceptable to the Company. The Company will
make all reasonable efforts to meet the requirements of any such state or
federal law or securities exchange and to obtain any such consent or approval of
any such governmental authority.


11. Plan Governs. This Agreement and the Notice of Grant are subject to all
terms and provisions of the Plan. In the event of a conflict between one or more
provisions of this Agreement or the Notice of Grant and one or more provisions
of the Plan, the provisions of the Plan will govern.


By your signature and the signature of the Company’s representative below, you
and the Company agree that this Award is granted under and governed by the terms
and conditions of the Plan and this Agreement. Participant has reviewed the Plan
and this Agreement in their entirety, has had an opportunity to obtain the
advice of counsel prior to executing this Agreement and fully understands all
provisions of the Plan and this Agreement. Participant hereby agrees to accept
as binding, conclusive and final all decisions or interpretations of the
Administrator upon any questions relating to the Plan and this Agreement.
Participant further agrees to notify the Company upon any change in the
residence address indicated below.


 
PARTICIPANT:
 
INTERCLICK, INC.
             
By:
 
Signature
                 
Title:
 
Print Name
             
Date:
   
Date:
                         
Residence Address
                     



 

--------------------------------------------------------------------------------